PER CURIAM.
The appellant challenges an order denying his motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand in part for the trial court to consider the merits of appellant’s allegation that his second-degree murder conviction was enhanced to a life felony for use of a firearm, and therefore, he could not be sentenced as a habitual felony offender. See Lamont v. State, 610 So.2d 435 (Fla.1992). We affirm the case in all other aspects.
AFFIRMED in part and REVERSED in part, with directions.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., CONCUR.